NO. 07-05-0383-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   NOVEMBER 3, 2005

                          ______________________________


                         JAMAAL DONTE MAYES, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

              NO. 50,884-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Jamaal Donte Mayes, by appointed counsel, filed a notice of appeal from

the trial court’s judgment finding him not guilty in cause number 50,884-C. 1 The trial court


       1
       The Court this day abated appellant’s pro se appeal in companion case 07-05-
0379-CR, trial court number 50,573-C, and remanded the cause for appointment of
counsel to represent him in his challenge to the trial court’s order revoking community
supervision and sentencing him to two years in a state jail facility and a $2,000 fine.
executed a certification of defendant’s right of appeal indicating there was no right of

appeal from the not guilty judgment.2


       The notice of appeal filed by appointed counsel bears the trial court cause number

of the judgment finding appellant not guilty. Rule 25.2(a)(2) of the Texas Rules of

Appellate Procedure authorizes the trial court to enter a certification of defendant’s right

of appeal from a judgment of guilt or other appealable order. There being no such

judgment or order, appellant has nothing to appeal in the underlying cause. No motion for

rehearing will be entertained and our mandate will issue forthwith.


       Accordingly, we dismiss the appeal.


                                                  Per Curiam


Do not publish.




       2
        But see Tex. R. App. P. 25.2(a)(2) (providing that a certification shall be entered
in every case in which the trial court enters a judgment of guilt or other appealable order).

                                             2